PER CURIAM.
No error or abuse of discretion has been demonstrated with respect to the trial court’s order striking defendant’s pleadings and entering default judgment. See Pinakatt v. Mercy Hospital, Inc., 394 So.2d 441 (Fla. 3d DCA 1981); Overseas Equipment Co., Inc. v. Aceros Arquitectonicos, 374 So.2d 537 (Fla. 3d DCA 1979); Burroughs Corp. v. White Lumber Sales, Inc., 372 So.2d 122 (Fla. 4th DCA 1979). The order expressly recites, and the record conclusively reveals, that the repeated failure of defendant’s president to appear for deposition, after being so directed by the trial court, Remington Construction Co., Inc. vs. Hamilton Electric, Inc., 181 So.2d 183 (Fla. 3d DCA 1965), was a flagrant violation of discovery rules. See Santuoso v. McGrath & Associates, Inc., 385 So.2d 112 (Fla. 3d DCA 1980); Ramos v. Sanchez, 375 So.2d 51 (Fla. 2d DCA 1979). Accordingly, the judgment under review is
Affirmed.